IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Luzerne County,                   :
                                  :
                       Petitioner :
                                  :
            v.                    : No. 443 C.D. 2021
                                  : Submitted: November 19, 2021
Dean Allford (Workers’            :
Compensation Appeal Board),       :
                                  :
                       Respondent :



BEFORE:      HONORABLE PATRICIA A. McCULLOUGH, Judge
             HONORABLE MICHAEL H. WOJCIK, Judge
             HONORABLE ELLEN CEISLER, Judge

OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE WOJCIK                                            FILED: April 13, 2022

             Luzerne County (Employer) petitions for review of the order of the
Workers’ Compensation Appeal Board (Board) that affirmed a decision of a
Workers’ Compensation Judge (WCJ) granting Dean Allford’s (Claimant) Review
Petition and medical aspects of his Claim Petition. Employer argues that the WCJ
and Board erred in concluding that Claimant’s Claim Petition was not barred by the
statute of limitations because Claimant was lulled into a false sense of security that
his claim had been accepted; by relying upon Claimant’s testimony regarding an
improperly admitted record; and by not finding that Claimant had fully recovered
from his alleged work injury. Upon review, we affirm.
                                      I. Background
              The incident giving rise to this appeal occurred on February 13, 2013
(2013 Injury), but another work injury occurring on March 16, 2015 (2015 Injury)
is pertinent to the procedural history and Employer’s defense.
              Claimant has worked for Employer as a correctional officer at the
Luzerne County Correctional Facility for over 32 years. On January 30, 2018,
Claimant filed a Claim Petition for the 2015 Injury alleging that he sustained a work-
related injury while in the course and scope of his employment when he was
assaulted by an inmate on March 16, 2015. Employer filed an Answer denying all
of the material allegations. Employer also filed Petitions to Terminate and Suspend
Compensation Benefits.
              On May 24, 2018, during the pendency of the 2015 Injury claim,
Claimant filed a Review Petition relative to the 2013 Injury on the basis that
Employer refused to pay for reasonable medical treatment. In the Review Petition,
Claimant acknowledged that “there appears to have been a denial of benefits
initially” but asserted that he never received notice of the same. Certified Record
(C.R.) at 8.1 Claimant also noted that Employer covered all his medical bills for the
2013 Injury until December 12, 2017. C.R. at 8.
              At the WCJ hearing held on June 12, 2018, the parties withdrew the
Claim, Termination, and Suspension Petitions relative to the 2015 Injury, and these
petitions were dismissed, leaving only Claimant’s Review Petition for the 2013
Injury. WCJ’s 2/4/19 Op., Finding of Fact (F.F.) No. 6; Reproduced Record (R.R.)
at 6a, 10a. In defense of the Review Petition, Employer produced a Notice of
Workers’ Compensation Denial (Notice of Denial) dated February 21, 2013,

       1
        Because the Certified Record was filed electronically and was not paginated, the page
numbers referenced in this opinion reflect electronic pagination.
                                             2
acknowledging the 2013 Injury in the form of contusions to the knees and legs, but
denying any disability related thereto. Employer did not accept liability for the
injury because Claimant was not disabled as a result of the incident. F.F. No. 7; C.R.
at 410.
             On August 6, 2018, Claimant filed a Claim Petition relative to the 2013
Injury asserting ongoing partial disability from February 13, 2013, onward.
Claimant described the injury as a cervical sprain/strain, left shoulder impingement
syndrome, pain in the left shoulder, and a sprain of the left rotator cuff capsule. C.R.
at 18.    Employer filed a timely Answer denying all material allegations and
advancing several defenses including, inter alia, that Claimant’s claims were barred
by the statute of limitations. F.F. Nos. 9-10.
             The WCJ held evidentiary hearings on Claimant’s Review and Claim
Petitions. In support, Claimant testified that he sustained an injury on February 13,
2013, when an inmate ran towards him in an aggressive manner necessitating
Claimant to restrain the inmate and defend himself by using force. In the process,
Claimant fell and injured the left side of his neck, as well as his shoulder and his
knees. Claimant completed an accident report immediately after the incident. F.F.
No. 13.
             Claimant further testified that he was treated by workers’ compensation
panel physicians and continued to treat with them throughout 2013. They prescribed
medication for his neck, and he was also treated for his knees. Claimant resumed
full-duty work shortly after the injury, but in August 2013 he was placed on modified
duty, which involved more paperwork and less interaction with inmates. Since April
2014, Claimant has continuously treated with John Kline, Jr., M.D. (Dr. Kline).




                                           3
Under Dr. Kline’s care, Claimant has received numerous injections in his neck and
shoulder area and physical therapy for the 2013 Injury. F.F. No. 13.
              Claimant testified that he never received a Notice of Denial from
Employer. Claimant identified Debbie Marinelli (Marinelli)2 from Employer’s
workers’ compensation insurance carrier, Excalibur Insurance Management
Services, LLC (Excalibur), as his claims representative. Claimant testified that he
regularly communicated with her regarding his claim and that she never once
indicated that his claim had been denied. Shortly after the injury, Claimant received
correspondence from her and a prescription card to use for prescriptions for the 2013
Injury. On November 29, 2017, Claimant received an updated prescription card.
Claimant testified that Marinelli advised him early on that any work absences related
to the 2013 Injury would be covered by “comp” time. Claimant testified that
whenever he needed time off for medical appointments, “comp time” was applied;
he never used any of his own vacation, sick, or personal leave time. F.F. No. 13.
              Claimant presented the testimony of Erin Pinto (Pinto), Excalibur’s
Vice President of Claims, on cross-examination.               Pinto testified that she was
involved in Claimant’s claim since inception. She testified that the 2013 Injury
claim was denied because Claimant did not miss any time from work. F.F. No. 14;
C.R. at 150. She conceded that Employer had paid for all medical bills related to
this injury. She testified that it is common practice for a prescription card to be sent
out months after a claim is denied explaining, “just because we’re paying medical
bills does not mean it’s acceptance of an injury.” Id. at 152. Although she


       2
         Claimant requested a subpoena for the appearance of Marinelli to appear and testify live
at the September 7, 2018 hearing, which the WCJ approved. Despite the subpoena, Marinelli did
not appear. Employer’s counsel was unable to explain her absence. Claimant’s counsel was
unable to verify service of the subpoena. F.F. Nos. 11-12.
                                               4
acknowledged that Claimant treated with workers’ compensation panel physicians
for the 2013 Injury, she denied that Claimant was paid wage loss benefits for any
time missed attending those medical appointments. Id. at 152-55. As for the Notice
of Denial, she testified that there was a “diary note” indicating that Excalibur had
mailed the Denial to Claimant on February 21, 2013, but she could not confirm
whether it was actually mailed, noting Marinelli would have been responsible for
mailing it. F.F. No. 14; C.R. at 151.
             Claimant testified again before the WCJ and once again explained that
whenever he went to a doctor or sought treatment for his 2013 Injury, he would
notify Employer and the time would be marked off as using a workers’ compensation
day. Claimant did not use any of his own leave time for such appointments.
Employer did not deduct time from Claimant’s vacation, sick, or personal time for
these absences. In support, Claimant offered into evidence as Claimant’s Exhibit
No. 8, over Employer’s objections, a Kronos Time Card, purporting to show how
Employer designated Claimant’s leave time between 2013-2017 under various pay
codes, including “WC-Work Comp,” “S2-Sick Union,” “V2-Vaca Union,” and
holidays. F.F. No. 15; see R.R. at 188a-217a.
             Claimant also presented the deposition testimony of Dr. Kline, who
specializes in the field of Rehabilitative Medicine. Dr. Kline testified that he began
treating Claimant for his 2013 Injury in April 2014. Dr. Kline initially diagnosed
Claimant with a cervical sprain/strain, as well as a right shoulder impingement
syndrome as a result of the 2013 Injury. Dr. Kline continued to treat Claimant.
Although he noted that there was some improvement, Dr. Kline opined that Claimant
had not fully recovered from the 2013 Injury. At his most recent visit with Claimant
in April 2018, Dr. Kline diagnosed Claimant with a left shoulder impingement


                                          5
syndrome, with secondary bursitis, as well as an aggravation of his preexisting
degenerative osteoarthritis and disc disease of the cervical spine, with radicular
symptomology as a result of the 2013 Injury. He also opined that Claimant had an
aggravation of preexisting degenerative osteoarthritis as well as disc disease of the
cervical spine relative to the 2015 Injury. Dr. Kline released Claimant to light,
modified-duty work with restrictions to avoid lifting or carrying more than 20
pounds as well as repetitive or frequent overhead activity. Dr. Kline opined that no
portion of Claimant’s shoulder injury is attributable to the 2015 Injury and that all
of Claimant’s continuing problems relate to the 2013 Injury. F.F. No. 16.
             In opposition, Employer presented the deposition testimony of Robert
Grob, M.D., a board-certified orthopedic surgeon, who performed an independent
medical examination (IME) of Claimant on April 5, 2018. He diagnosed Claimant
with a contusion of bilateral knees and left-sided neck strain related to his 2013
Injury, and with arm, neck and facial abrasion, knee pain, and neck strain related to
his 2015 Injury. Dr. Grob opined that Claimant was fully recovered from all the
injuries he sustained on both dates. He further opined that Claimant is able to return
to work in a full-duty, unlimited capacity to his pre-injury position as a correctional
officer or in any other occupational category. F.F. No. 17.
             The WCJ, having “observed Claimant’s bearing and demeanor” during
his live testimony on two occasions, found him “genuine and credible” and accepted
his testimony as fact. F.F. No. 18. The WCJ found “Pinto’s testimony to be of very
little use.” F.F. No. 19. Although she testified that a Notice of Denial was issued,
she admitted she was not responsible for mailing it out and could not say if it actually
was mailed to Claimant. Pinto credibly admitted that Employer had paid Claimant’s
medical bills all along, despite denying the claim. The WCJ accepted her testimony


                                           6
that wage loss benefits were never paid to Claimant, having found that Claimant was
actually paid wages in lieu of compensation whenever he missed time from work
due to the 2013 Injury. F.F. No. 19.
            As for the medical experts, the WCJ found the testimony of Dr. Kline
“to be more credible and persuasive” than the testimony of Dr. Grob. F.F. No. 20.
To the extent Dr. Grob’s testimony conflicted with Dr. Kline’s testimony, the WCJ
specifically rejected Dr. Grob’s testimony. The WCJ explained that Dr. Kline was
much more familiar with Claimant and his condition, having examined him on
“countless occasions over the course of four (4) years.” Id. Dr. Kline’s testimony
regarding Claimant’s ongoing problems resulting from the 2013 Injury is consistent
with and supported by Claimant’s own credible testimony. There is no indication
that Claimant had similar problems prior to the 2013 Injury. The WCJ also found
that there was no basis for Employer to deny the claim because there was no dispute
that Claimant was assaulted on February 13, 2013, and immediately sought medical
treatment, and that Employer paid Claimant’s medical bills for almost five years and
paid him wages in lieu of compensation whenever he missed time from work due to
the injuries. Employer accommodated Claimant’s medical restrictions by modifying
his position. Even Dr. Grob agreed that Claimant had sustained a work-related
injury on February 13, 2013. F.F. No. 20.
            The WCJ ultimately found that Claimant sustained a work-related
injury on February 13, 2013, in the form of bilateral knee contusions, a cervical
sprain/strain, and right shoulder impingement syndrome, with a secondary bursitis,
as well as an aggravation of his preexisting degenerative osteoarthritis and disc
disease of the cervical spine with radicular symptomatology and that Claimant




                                         7
continues to require modified light-duty work as a result of the 2013 Injury. F.F.
No. 21.
             The WCJ further found that Employer paid Claimant wages in lieu of
compensation for any time missed from work related to the 2013 Injury. The WCJ
concluded that, although Claimant’s Claim and Review Petitions were not timely
filed, Employer’s payment of medical bills coupled with Employer’s payment of
wages in lieu of compensation whenever Claimant missed time from work due to
the 2013 Injury “lulled Claimant into believing his claim had been accepted, thereby
tolling the three[-]year statute of limitations . . . .” WCJ’s 2/4/19 Op., Conclusion
of Law No. 2. “Claimant was further deceived into thinking his claim had been
accepted when he was not provided a copy of the Notice of Denial that was allegedly
issued, and [he] was repeatedly misled into believing his claim had been accepted
by the claims representative, Debbie Marinelli.” Id. Claimant’s Petitions were filed
within three years of the last payment of wages in lieu of compensation paid in
November 2017. Id.
             By decision dated February 4, 2019, the WCJ granted Claimant’s Claim
and Review Petitions and ordered that Employer shall remain responsible for
payment of Claimant’s reasonable, necessary, and causally related medical bills.
The WCJ did not award litigation costs, noting that Claimant presented no evidence
of any fee agreement between Claimant and his counsel or any litigation costs
incurred.
             Employer appealed to the Board, which affirmed in part, reversed in
part, and remanded for further consideration. Although the Board determined that
the WCJ erred by admitting the Kronos Time Card into evidence because it was not
properly authenticated, the Board found that Claimant’s testimony otherwise


                                         8
supported the WCJ’s finding that Claimant was lulled into a false sense of security
regarding the filing of his claim. Thus, the Board concluded that the WCJ did not
err in determining that Claimant’s Petitions were not time barred. As to the merits,
the Board affirmed the WCJ’s decision insofar as the WCJ granted the Review
Petition and medical aspects of the Claim Petition. The Board reversed the WCJ’s
determination to the extent it appeared to grant any claim for disability benefits upon
determining that Claimant did not present substantial competent evidence
establishing disability and duration. The Board remanded for a determination
regarding litigation costs. On remand, the WCJ determined that the issue was moot
because the parties advised that Employer had previously paid litigation costs. By
final order dated March 29, 2021, the Board affirmed. This appeal now follows.3


                                          II. Issues
              Employer argues that the WCJ and Board erred in concluding that
Claimant’s Claim Petition was not barred by the statute of limitations and that
Claimant was lulled into a false sense of security that his claim had been accepted.
The WCJ also erred in permitting Claimant to present evidence and testify, over
Employer’s objections, regarding the Kronos Time Card – a document that Claimant
did not prepare, could not properly authenticate, and upon which Claimant
incorrectly claimed established that Employer did, in fact, pay indemnity benefits to
Claimant relative to the 2013 Injury. Although the Board properly ruled that the


       3
         Our review is limited to determining whether the WCJ’s findings of fact were supported
by substantial evidence, whether an error of law was committed, or whether constitutional rights
were violated. Department of Transportation v. Workers’ Compensation Appeal Board
(Clippinger), 38 A.3d 1037, 1042 n.3 (Pa. Cmwlth. 2011). As to questions of law, our standard of
review is de novo and our scope of review is plenary. Pitt-Ohio Express v. Workers’ Compensation
Appeal Board (Wolff), 912 A.2d 206, 207 (Pa. 2006).
                                               9
WCJ erred by admitting the Kronos Time Card, the Board erred by failing to rule
that Claimant’s testimony regarding the Kronos Time Card was likewise
inadmissible. Finally, Employer contends that the WCJ erred in failing to find that
Claimant had fully recovered from his alleged work injury.

                                      III. Discussion
                                 A. Statute of Limitations
               First, Employer contends that both the WCJ and Board erred in
determining that Claimant’s Claim Petition was not time barred by the statute of
limitations. Claimant never filed a Claim Petition relative to his alleged 2013 Injury
until August 6, 2018, which is well beyond the three-year statute of limitations for
filing a claim. Employer never accepted Claimant’s alleged 2013 Injury and issued
a Notice of Denial. Employer did not pay Claimant any wage loss benefits relative
to the alleged 2013 Injury. Claimant was not lulled into a false sense of security
regarding the filing of his Claim Petition. Claimant himself admitted that, despite
being aware of his physical injuries in 2013, he did not file a Claim Petition until
August 6, 2018. Employer’s payment of medical bills does not constitute an
admission of liability as a matter of law.
               Section 315 of the Workers’ Compensation Act (Act)4 states:

               In cases of personal injury all claims for compensation
               shall be forever barred, unless, within three years after the
               injury, the parties shall have agreed upon the
               compensation payable under this article; or unless within
               three years after the injury, one of the parties shall have
               filed a petition as provided in article four hereof.
77 P.S. §602 (emphasis added). There is no dispute that Claimant did not file his
Claim Petition within three years of the 2013 Injury.

      4
          Act of June 2, 1915, P.L. 736, as amended, 77 P.S. §602.
                                               10
             However, the failure to file a claim within this period is not always an
absolute bar. Section 315 of the Act also provides:
             Where, however, payments of compensation have been
             made in any case, said limitations shall not take effect until
             the expiration of three years from the time of the making
             of the most recent payment prior to date of filing such
             petition.
Id. While the payment of medical bills does not constitute payment of compensation
or an admission of liability on behalf of the employer, the payment of indemnity
benefits or wages in lieu thereof does. Bailey v. Workers’ Compensation Appeal
Board (ABEX Corporation), 717 A.2d 17, 19-20 (Pa. Cmwlth. 1998) (payment of
medical bills is not considered an admission of liability); Kelly v. Workmen’s
Compensation Appeal Board (DePalma Roofing), 669 A.2d 1023, 1026 (Pa.
Cmwlth. 1995) (payment of wages in lieu of compensation effectively admits
liability under the Act).
             Further, a claimant may toll the statute of limitations by presenting clear
and precise evidence that the employer or its insurance carrier by its actions lulled
him into a false sense of security regarding the filing of his claim. McDevitt v.
Workmen’s Compensation Appeal Board (Ron Davison Chevrolet), 525 A.2d 1252,
1254 (Pa. Cmwlth. 1987); Dudley v. Workmen’s Compensation Appeal Board
(Township of Marple), 471 A.2d 169, 171 (Pa. Cmwlth. 1984). “If a person is
deceived, even unintentionally, as to his rights by one who has authority to act in the
premises, courts will not ordinarily permit such deception to work an injury to the
innocent party.” Workmen’s Compensation Appeal Board v. Griffith, 368 A.2d
1371, 1374 (Pa. Cmwlth. 1977).
             It was Claimant’s burden to show, by clear and precise evidence, that
Employer or Excalibur, by their actions or statements, had lulled him into a false


                                          11
sense of security regarding the filing of his claim. To that end, Claimant testified
that after notifying Employer of the 2013 Injury, he spoke with Excalibur’s claims
representative, Marinelli, regarding treatment. R.R. at 52a-53a, 58a. Marinelli
promptly mailed to him a prescription card to use for prescriptions related to the
2013 Injury. Id. at 46a; see id. at 66a.
             Claimant testified that he never received a Notice of Denial and that
Marinelli never once indicated to him that his claim was denied during their
conversations over the span of five years. R.R. at 43a-45a, 60a. Whenever he called
to obtain approval for an upcoming doctor’s appointment or medical treatment,
Marinelli would reassure Claimant “we got you covered.” Id. at 58a, 62a; see id. at
51a.
             Claimant testified that Marinelli told him early on that Excalibur would
cover any work absences related to the 2013 Injury as “comp time.” F.F. No. 13;
R.R. at 58a, 93a. Claimant consistently testified over the course of two hearings that
whenever he missed time from work due to 2013 Injury, he was given “comp time”
in lieu of wage loss benefits, and he was never required to use vacation, sick, or
personal time. Id. at 48a, 83a. Claimant explained that when he “had appointments
with Dr. Kline, and [] had to take the day off [of work] to see him,” he “didn’t lose
any of [his] accumulated time at work. It was covered by a comp day. And
Excalibur paid for that.” Id. at 59a. “I was always . . . given a comp day . . . which
was reimbursed . . . . So I didn’t use any of my vacation or sick or personal time.”
Id. “[W]henever I went to a Work[ers’] Comp[ensation] doctor or I had needles
injected in me, I would tell work that it was a Work[ers’] Comp[ensation] day and
they would mark me off for that. They would not take it off my sick time. They
wouldn’t take it off my vacation time or personal time.” Id. at 83a. Claimant


                                           12
testified he would receive the same amount of funds as if he had worked that day.
Id.
               In addition, Claimant testified that Excalibur sent him a prescription
replacement card on November 29, 2017. R.R. at 48a-49a, 50a, 66a. Excalibur
continuously paid for Claimant’s medical bills related to the 2013 Injury until it
denied payment on December 12, 2017. It was only at that point that Claimant
realized he needed to take immediate action to preserve his claim and did so by filing
his Review Petition on May 24, 2018, followed by the Claim Petition on August 6,
2018. Id. at 51a-52a.
               Claimant’s credible testimony regarding his receipt of comp time for
any time missed from work along with his continuous receipt of full medical
coverage for the 2013 Injury and lack of notice regarding a claim denial constitutes
clear and precise evidence that Claimant was lulled into believing that his claim had
been accepted and that there was no need for him to take any further action to
preserve his claim. Claimant took immediate action upon discovering the deception.
Thus, the WCJ and Board did not err in determining that Claimant’s claim was not
time barred.


                              B. Claimant’s Testimony
               We next address whether the WCJ erred in admitting and relying upon
Claimant’s testimony regarding comp time when this testimony was based upon
inadmissible documentary evidence.          Claimant offered into evidence, over
Employer’s objections, a Kronos Time Card, which purported to show that certain
days missed from work between 2013 and 2017 were noted as “WC-Work Comp.”
R.R. at 186a-217a. Although the Board determined that the Kronos Time Card was


                                          13
not properly authenticated and should have been excluded, the Board erred by failing
to similarly exclude Claimant’s testimony regarding the document and receipt of
comp time. If this testimony is excluded, the record is devoid of evidence that
Claimant was lulled into a false sense of security necessary to toll the statute of
limitations.
               The evidentiary rules in administrative proceedings, including workers’
compensation proceedings, are relaxed. Rox Coal Co. v. Workers’ Comp. Appeal
Bd. (Snizaski), 807 A.2d 906 (Pa. 2002); see Section 422(a) of the Act, 77 P.S.
§834(a) (“[n]either the [B]oard nor any of its members nor any [WCJ] shall be bound
by the common law or statutory rules of evidence in conducting any hearing or
investigation, but all findings of fact shall be based upon sufficient competent
evidence to justify same”); Section 505 of the Administrative Agency Law,
2 Pa. C.S. §505 (all relevant evidence of reasonably probative value may be
received). Although the rules of evidence are relaxed, there must be a sufficient
basis for the admission of evidence. Pistella v. Workmen’s Compensation Appeal
Board (Samson Buick Body Shop), 633 A.2d 230 (Pa. Cmwlth. 1993) (the WCJ erred
in admitting a surveillance tape which had not been properly authenticated).
               For a document to be admissible, it must be properly authenticated by
“evidence sufficient to support a finding that the item is what the proponent claims
it is.” Pa. R.E. 901(a); see Guthrie v. Workers’ Compensation Appeal Board (The
Travelers’ Club, Inc.), 854 A.2d 653, 658 (Pa. Cmwlth. 2004); see also Keystone
Dedicated Logistics, LLC v. JGB Enters. Inc., 77 A.3d 1 (Pa. Super. 2013). A
document not prepared by the person testifying is not automatically rendered
inadmissible as long as the authenticating witness provides sufficient information




                                          14
relating to the preparation and maintenance of the record to justify a presumption of
reliability. Guthrie, 854 A.2d at 658.
             The Board properly determined that the Kronos Time Card was not
properly authenticated and that the WCJ erred in admitting this evidence. Claimant
was unable to provide sufficient evidence regarding the preparation and maintenance
of the record to justify a presumption of reliability. Although Claimant referred to
the Kronos Time Card during his testimony, R.R. at 81a-83a, the Kronos Time Card
merely corroborated Claimant’s testimony regarding how his leave time was
allocated. Id. at 59a, 83a. Claimant consistently testified that he never had to use
any of his own vacation, sick, or personal time leave time when he had medical
appointments to treat his work injuries. Id. Even though the Kronos Time Card was
inadmissible, Claimant’s testimony as to how he was compensated for time used for
medical appointments related to his 2013 Injury constituted sufficient evidence upon
which to base a finding that he was lulled into a false sense of security regarding his
claim. Upon review, the WCJ and Board did not err in allowing Claimant’s
testimony in this regard to stand.


                                     C. Full Recovery
             Lastly, Employer contends that the WCJ erred in determining that
Claimant had not fully recovered from the 2013 Injury. As the Board aptly noted,
Employer’s appeal in this regard is an attack on the WCJ’s credibility determinations
and assignment of weight to the evidence of record. Dr. Kline credibly and
competently testified that Claimant sustained a left shoulder impingement
syndrome, with secondary bursitis, as well as an aggravation of his preexisting
degenerative osteoarthritis and disc disease of the cervical spine, with radicular


                                           15
symptomology as a result of the 2013 Injury. Dr. Kline also opined that all of
Claimant’s ongoing problems relate to the 2013 Injury and that Claimant is only
capable of working in a modified position with restrictions. Although Employer’s
expert testified that Claimant had fully recovered from the 2013 Injury, the WCJ
specifically rejected his testimony and fully explained his reasons for doing so. F.F.
No. 20.    Such credibility determinations are beyond our review.           Ductmate
Industries, Inc. v. Unemployment Compensation Board of Review, 949 A.2d 338,
344 (Pa. Cmwlth. 2008). Dr. Kline’s testimony constitutes substantial evidence
upon which to conclude that Claimant is not fully recovered from the 2013 Injury.
Thus, the WCJ did not err when he granted Claimant’s Review Petition or the
medical aspects of his Claim Petition.


                                  IV. Conclusion
             Accordingly, we affirm the order of the Board.




                                         MICHAEL H. WOJCIK, Judge




                                          16
        IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Luzerne County,                   :
                                  :
                       Petitioner :
                                  :
            v.                    : No. 443 C.D. 2021
                                  :
Dean Allford (Workers’            :
Compensation Appeal Board),       :
                                  :
                       Respondent :



                                ORDER


           AND NOW, this 13th day of April, 2022, the order of the Workers’
Compensation Appeal Board dated March 29, 2021, is AFFIRMED.




                                  __________________________________
                                  MICHAEL H. WOJCIK, Judge